DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 11/03/2020 is acceptable.
                                                                   Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                            Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/03/2020 and 11/23/2021.
                                                             Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                           Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1-2, 5, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (U.S. Publication No. 2020/0135091A1) in view of Jeon et al., hereafter “Jeon” (U.S. Publication No. 2014/0098078 A1) and further in view of BAE et al., hereafter “BAE” (U.S. Publication No. 2019/0237494 A1).
      Regarding claim 1, KIM discloses a display device comprising: 
               a scan line ((SPa/SPb/SPc) supplying to the gate lines (GLa/GLb/GLc) corresponding to scan lines (Sla/SLb/SLc)) extending in a first direction (X-direction) (para [0042] and [0047]); 
              a data line (DL) and a driving voltage line (PL) each extending in a second direction Y-direction); 
              a first transistor (Tsw3) electrically connected to the driving voltage line (PL) and including a first gate electrode (para [0078]) and a first semiconductor layer (para [0079]); 
              a second transistor (Tsw1) electrically connected to the data line (DL) and the scan line (Spa) and including a second gate electrode (para [0073]) and a second semiconductor layer (para [0079]); 
              a first capacitor (C2) electrically connected to the first transistor (Tsw3) and including a first capacitor plate and a second capacitor plate; and 
              a second capacitor (C1) including: 
                    a third capacitor plate (upper plate) electrically connected to the first transistor (Tsw3); and 
                    a fourth capacitor plate (bottom plate) electrically connected to the second transistor (Tsw1) (e.g. Fig. 2).
      KIM discloses the features of the claimed invention as discussed above, but does not disclose wherein the second capacitor plate includes a first hole overlapping the first capacitor plate.
     Jeon, however, discloses wherein the second capacitor plate (upper plate 127) includes a first hole (127a) overlapping the first capacitor plate (bottom plate 126) (e.g. Fig. 5 and para [0092[).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide wherein the second capacitor plate includes a first hole overlapping the first capacitor plate as taught by Jeon for a purpose of providing a connection to the first capacitor plate of the storage capacitor.
       KIM and Jeon disclose the features of the claimed invention as discussed above, but does not disclose the fourth capacitor plate includes a second hole overlapping the third capacitor plate, and a size of the second hole is different from a size of the first hole.
     BAE, however, discloses wherein the fourth capacitor plate (C2) includes a second hole (opening OP1) overlapping the third capacitor plate (C1) (e.g. Fig. 9 and para [0109]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM and Jeon to provide wherein the fourth capacitor plate includes a second hole overlapping the third capacitor plate as taught by BAE for a purpose of providing a connection to the first capacitor plate of the storage capacitor.
       KIM, Jeon and BAE disclose the features of the claimed invention as discussed above, but does not disclose a size of the second hole is different from a size of the first hole.
      However, It would have been an obvious matter of design choice to form the first and second holes are different, since such a modification as discussed above would have involved a mere change in the size of a hole of the upper plate of the storage capacitor. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
     Regarding claim 2, KIM, Jeon and BAE (citations to KIM unless otherwise noted) discloses wherein the size of the second hole of the fourth capacitor plate is greater than the size of the first hole of the second capacitor plate.
      However, It would have been an obvious matter of design choice to form the first and second holes are different, wherein the size of the second hole of the fourth capacitor plate is greater than the size of the first hole of the second capacitor plate since such a modification as discussed above would have involved a mere change in the size of a hole of the upper plate of the storage capacitor. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
       Regarding claim 5, KIM, Jeon and BAE (citations to KIM unless otherwise noted) discloses wherein the third capacitor plate (bottom plate of C1) is electrically connected to one of a source region and a drain region of the first semiconductor layer of the first transistor (Tsw3, para [0078]), and the fourth capacitor plate (upper plate of C1) is electrically connected to one of a source region and a drain region of the second semiconductor layer of the second transistor (Tsw1) (e.g. Fig. 2 and para [0078]).
       Regarding claim 11, KIM, Jeon and BAE (citations to KIM unless otherwise noted) discloses wherein the first capacitor plate (lower plate of C2) includes the first gate electrode of the first transistor (Tws2) (e.g. Fig. 2).
7.    Claims 13-15 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (U.S. Publication No. 2020/0135091A1) in view of Chen (U.S. Publication No. 2010/0073586 A1) in view of Jeon et al., hereafter “Jeon” (U.S. Publication No. 2014/0098078 A1) and further in view of BAE et al., hereafter “BAE” (U.S. Publication No. 2019/0237494 A1).
       Regarding claim 13, KIM discloses a display device comprising: 
               a scan line (SPa/SPb) extending in a first direction (X-direction); 
              a data line (DL) and a driving voltage line (PL) each extending in a second direction Y-direction); 
              a first transistor (Tsw3) electrically connected to the driving voltage line (PL) and including a first gate electrode (para [0078]) and a first semiconductor layer (para [0079]); 
              a first capacitor (C2) electrically connected to the first transistor (Tsw3) and including a first capacitor plate and a second capacitor plate; and
              a second transistor (Tsw1) electrically connected to the data line (DL) and the scan line (Spa) and including a second gate electrode (para [0073]) and a second semiconductor layer (para [0079]); 
              a second capacitor (C1) electrically connected to the first transistor (Tws3) and the second transistor (Tws1) and including a third capacitor plate (upper plate) and a fourth capacitor plate (bottom plate), wherein a first capacitor (C2) (Tsw1) (e.g. Fig. 2).
      KIM disclose the features of the claimed invention as discussed above, but does not wherein the first capacitor and the second capacitor are spaced apart from each other.
      Chen, however, discloses wherein the first capacitor (CstA) and the second capacitor (CstB) are spaced apart from each other (e.g. Fig. 11 and para [0041]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM to provide wherein the first capacitor and the second capacitor are spaced apart from each other as taught by Chen for a purpose of increasing the storage capacitance of the storage capacitor.
       KIM and Chen disclose the features of the claimed invention as discussed above, but does not disclose wherein the second capacitor plate includes a first hole overlapping the first capacitor plate.
     Jeon, however, discloses wherein the second capacitor plate (upper plate 127) includes a first hole (127a) overlapping the first capacitor plate (bottom plate 126) (e.g. Fig. 5 and para [0092[).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM and Chen to provide wherein the second capacitor plate includes a first hole overlapping the first capacitor plate as taught by Jeon for a purpose of providing a connection to the first capacitor plate of the storage capacitor.
       KIM, Chen and Jeon disclose the features of the claimed invention as discussed above, but does not disclose the fourth capacitor plate includes a second hole overlapping the third capacitor plate, and a size of the second hole is different from a size of the first hole.
     BAE, however, discloses wherein the fourth capacitor plate (C2) includes a second hole (opening OP1) overlapping the third capacitor plate (C1) (e.g. Fig. 9 and para [0109]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, Chen and Jeon to provide wherein the fourth capacitor plate includes a second hole overlapping the third capacitor plate as taught by BAE for a purpose of providing a connection to the first capacitor plate of the storage capacitor.
       KIM, Chen, Jeon and BAE disclose the features of the claimed invention as discussed above, but does not disclose a size of the second hole is different from a size of the first hole.
      However, It would have been an obvious matter of design choice to form the first and second holes are different, since such a modification as discussed above would have involved a mere change in the size of a hole of the upper plate of the storage capacitor. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
       Regarding claim 14, KIM, Chen, Jeon and BAE (citations to KIM unless otherwise noted) discloses wherein the size of the second hole of the fourth capacitor plate is greater than the size of the first hole of the second capacitor plate.
      However, It would have been an obvious matter of design choice to form the first and second holes are different, wherein the size of the second hole of the fourth capacitor plate is greater than the size of the first hole of the second capacitor plate since such a modification as discussed above would have involved a mere change in the size of a hole of the upper plate of the storage capacitor. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
       Regarding claim 15, KIM, Chen, Jeon and BAE (citations to KIM unless otherwise noted) discloses wherein the third capacitor plate (bottom plate of C1) is electrically connected to one of a source region and a drain region of the first semiconductor layer of the first transistor (Tsw3, para [0078]), and the fourth capacitor plate (upper plate of C1) is electrically connected to one of a source region and a drain region of the second semiconductor layer of the second transistor (Tsw1) (e.g. Fig. 2 and para [0078]).
       Regarding claim 21, KIM, Chen, Jeon and BAE (citations to KIM unless otherwise noted) discloses wherein the first capacitor plate (lower plate of C2) includes the first gate electrode of the first transistor (Tws2) (e.g. Fig. 2).
8.    Claims 3, 6 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, Jeong and BAE in view of TACHIBANA (U.S. Publication No. 2009/0174984 A1).
       Regarding claim 3,6 and 8, KIM, Jeong and BAE disclose the features of the claimed invention as discussed above, but does not disclose wherein the third, fourth and first capacitor plates include an isolated pattern.
     TACHIBANA, however, discloses the upper electrode (55b) has a plurality of isolated patterns (e.g. Fig. 9A and para [0067]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, Jeon and BAE to provide wherein the third, fourth and first capacitor plates include an isolated pattern as taught by TACHIBANA for a purpose of improving the film quality of the capacitor dielectric.
9.    Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, Chen, Jeong and BAE in view of TACHIBANA (U.S. Publication No. 2009/0174984 A1).
       Regarding claim 17, KIM, Chen, Jeong and BAE disclose the features of the claimed invention as discussed above, but does not disclose wherein the third, fourth and first capacitor plates include an isolated pattern.
     TACHIBANA, however, discloses the upper electrode (55b) has a plurality of isolated patterns (e.g. Fig. 9A and para [0067]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, Chen, Jeon and BAE to provide wherein the third, fourth and first capacitor plates include an isolated pattern as taught by TACHIBANA for a purpose of improving the film quality of the capacitor dielectric.
10.    Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, Jeong, BAE and TACHIBANA in view of Nikaido et al., hereafter “Nikaido” (U.S. Publication No. 2006/0170023 A1).
       Regarding claim 7, KIM, Jeong, BAE and TACHIBANA disclose the features of the claimed invention as discussed above, but does not disclose further comprising a second connection line electrically connecting the fourth capacitor plate and the second transistor.
     Nikaido, however, discloses a second connection line (CNT) electrically connecting the fourth capacitor plate (132) and the second transistor (Q11) (e.g. Fig. 8 and para [0049]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, Jeon, BAE and TACHIBANA to provide a second connection line electrically connecting the fourth capacitor plate and the second transistor as taught by Nakashima for a purpose of improving the storage capacitance of the capacitor dielectric.
11.    Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, Jeong, BAE and TACHIBANA in view of Hur (U.S. Publication No. 2014/0117328 A1).
       Regarding claim 9, KIM, Jeong, BAE and TACHIBANA disclose the features of the claimed invention as discussed above including further comprising a third transistor (Tdr) electrically connected to the first transistor (Tsw3) (e.g. Fig. 2), but does not disclose further comprising a third connection line electrically connecting the first capacitor plate and the third transistor.
     Hur, however, discloses a third connection line (CL) electrically connecting the first capacitor plate (CE1) and the second transistor (T1)
(e.g. Fig. 2 and para [0065]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, Jeon, BAE and TACHIBANA to provide a third connection line electrically connecting the first capacitor plate and the third transistor as taught by Nakashima for a purpose of improving the storage capacitance of the capacitor dielectric.
12.    Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIM, Chen, Jeong, BAE and TACHIBANA in view of Nikaido et al., hereafter “Nikaido” (U.S. Publication No. 2006/0170023 A1).
       Regarding claim 7, KIM, Chen, Jeong, BAE and TACHIBANA disclose the features of the claimed invention as discussed above, but does not disclose further comprising a second connection line electrically connecting the fourth capacitor plate and the second transistor.
     Nikaido, however, discloses a second connection line (CNT) electrically connecting the fourth capacitor plate (132) and the second transistor (Q11) (e.g. Fig. 8 and para [0049]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of KIM, Chen, Jeon, BAE and TACHIBANA to provide a second connection line electrically connecting the fourth capacitor plate and the second transistor as taught by Nakashima for a purpose of improving the storage capacitance of the capacitor dielectric.
                                                      Allowable Subject Matter
13.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 4, 10, 12, 16, 19-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising a first connection line electrically connecting the third capacitor plate and the first transistor, wherein the first connection line is electrically connected to the third capacitor plate through the second hole of the fourth capacitor plate as cited in claim 4 and wherein the third connection line is electrically connected to the first capacitor plate through the first hole of the second capacitor plate as cited in claim 10 and further comprising: a fourth transistor electrically connected to the second capacitor and the second transistor; and a reference voltage line extending in the second direction and electrically connected to the fourth transistor as cited in claim 12 and further comprising a first connection line electrically connecting the second capacitor and the first transistor, wherein the first connection line is electrically connected to the third capacitor plate through the second hole of the fourth capacitor plate as cited in claim 15 and further comprising: a third transistor electrically connected to the first transistor; and a third connection line electrically connecting the first capacitor and the third transistor, wherein the third connection line is electrically connected to the first capacitor plate through the first hole of the second capacitor plate as cited in claim 19 and further comprising: a fourth transistor electrically connected to the second capacitor and the second transistor; and a reference voltage line extending in the second direction and electrically connected to the fourth transistor.as cited in claim 22.
        Claim 20 is directly depend on claim 19, then, it also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PHUC T DANG/Primary Examiner, Art Unit 2892